Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 8 – 12 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan US 2013/0253105 A1 (Shan). 

Considering claims 1, 7, 8 – 12, 14 and 16 , Shan teaches at [Abstract] a polymer composition, useful in extrusion coated article, comprises poly(phenylene ether), 
At [0055], Shan teaches the use of resorcinol bis(diphenyl phosphate) as the organophosphate, having formula:

    PNG
    media_image1.png
    291
    221
    media_image1.png
    Greyscale

Thus, anticipating all limitations in the subject claims.
Considering claims 13, 15 and 17 , Shan teaches at [0024] that when the poly(phenylene ether) is a poly(2,6-dimethyl-1,4-phenyleneether), the intrinsic viscosity range of about 0.3 to about 0.6 deciliter per gram can correspond to a number average molecular weight range of about 16,000 to about 25,000 atomic mass units.

Claims 1, 8, 11, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan US 2015/0252214 A1 (Shan’214).  

Considering claims 1, 8, 11, 12, 14 and 16 , Shan’214 teaches at [Abstract] 1, 8, 11, 12, 14 and 16 a flexible, wrinkle-resistant cable jacketing composition, comprising: cable jacketing compositions, comprising specific amounts of a poly(phenylene ether), a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene, an olefin homopolymer, a polybutene, and a flame retardant. Also disclosed are processes for making such compositions, as well as articles derived therefrom. Further, Shan’214 teaches at [0050, Claims 1 – 22, and Examples 2 – 3, 5 – 6 and 9] a cable jacketing composition, comprising: (a) 20 to 40 weight percent of a poly(phenylene ether); (b) 25 to 50 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene; (c) 10 to 47 weight percent of a flame retardant that can be bis-phenol A bis- diphenylphosphate (BPADP) or resorcinol bis-diphenylphosphate (paragraph [0050)); (d) 5 to 15 weight percent of a polybutene; and 0.1 to 5 percent of an anti-UV agent selected from benzotriazole-type anti-UV absorbers, triazine-type UV absorbers.  In examples 1 to 6 and 9 the flame retardant used is bis-phenol A bis- diphenylphosphate (BPADP) in an amount . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 3 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shan US 2013/0253105 A1 (Shan).

Considering claims 2 and 3, Shan is relied upon as set forth above in the 102 rejection of claim 1. Further, although Shan teaches at [0040] that the poly(phenylene ether) comprises a polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed % content of triblock copolymer is critical and has unexpected results. In the present invention, one would have been motivated to optimize the % content of triblock copolymer motivated by the desire to provide the composition with desired mechanical properties.  

Considering claims 4 – 6, Shan is relied upon as set forth above in the 102 rejection of claim 1. Further, Shan does not recognize the specific alkyls represented by R1 or R2 in the subject claims. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select p[articular alkyl groups for the organophosphate disclosed by Shan with a reasonable expectation of success, when it is desired to provide the composition with a particular degree of flame retardancy. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786